AO 245B (Rev. 05/15/2018) Judgment ma Cnminal Petty Case (Modified)                                                              Page 1 of I



                                  UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA

                    United States of America                             JUDGMENT IN A CRIMINAL CASE
                                                                         (For Offenses Committed On or After November 1, 1987)
                                    v.

                     Adrian Miguel-Melchor                               Case Number: 3: l 9-mj-20363-RNB

                                                                         Kris J. Kraus
                                                                         Defendant's Attorney


REGISTRATION NO. 82615298

THE DEFENDANT:
 t:zl pleaded guilty to count(s) I of Complaint
                                         ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~



 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                  Nature of Offense                                                        Count Number(s)
8: 1325                          ILLEGAL ENTRY (Misdemeanor)                                              I


 D The defendant has been found not guilty on count(s)                ~~~~~~~~~~~~~~~~~~~-




 D Count(s)       ~~~~~~~~~~~~~~~~~~
                                                                          dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED


 t:zl Assessment: $10 WAIVED t:zl Fine: WAIVED
 t:zl Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                       Thursday, January 24, 2019
                                                                       Date of Imposition of Sentence



                                                                       ~L:MAJOR
                                                                       UNITED STATES MAGISTRATE JUDGE


                                                                                                             3:19-mj-20363-RNB
